 

Exhibit 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of December 4, 2009 by and between Microfluidics International
Corporation, a Delaware corporation (the “Company”), and Michael C. Ferrara
(“Executive”).
 
WHEREAS, the Company and Executive entered into an employment agreement dated
November 14, 2007 (the “Prior Agreement”); and
 
WHEREAS, the Company and Executive desire to amend and restate the terms and
conditions of the Prior Agreement effective January 1, 2010 (the “Effective
Date”) as set forth in the Agreement.
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree that effective as of Effective
Date, the Prior Agreement is hereby amended and restated and superseded and
replaced in its entirety as follows:
 
1.             Employment.  The Company shall continue to employ Executive, and
Executive shall continue his employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning on the Effective
Date and ending as provided in Section 4 below.  Executive warrants that he is
not subject to any agreement or obligation that would prohibit or restrict his
performance under this Employment Agreement.  Executive shall also serve, at the
request of the Company, as the Chief Executive Officer or in a similar position
with the Company’s subsidiaries.
 
2.             Position and Duties.
 
(a)           During the Employment Period (as defined in Section 4(a)),
Executive shall serve as the Chief Executive Officer of the Company, reporting
to the Company’s Board of Directors (the “Board”).  Executive shall have the
duties and responsibilities of such position as well as such other duties and
responsibilities as the Board may from time to time reasonably direct.  Subject
to election in accordance with the Company’s bylaws, Executive shall also serve
a director of the Company.
 
(b)           Executive’s principal place of employment will be the Company’s
principal corporate office, currently located at 30 Ossipee Road in Newton,
Massachusetts.  Executive shall travel as necessary for the proper performance
of his duties and responsibilities.  The expense of such business travel shall
be borne by the Company in accordance with Section 3(f) below.
 
(c)           The Company and Executive acknowledge and agree that this
employment will require the full time and energies of Executive. 
Notwithstanding the foregoing, nothing in this Agreement shall preclude
Executive from:  (i) serving on the governing bodies of the companies listed on
Exhibit A or other companies for which he has obtained the prior written
approval of the Board, (ii) engaging in charitable and public service
activities, or (iii) managing Executive’s personal investments, provided that
such activities under clauses (i) and (ii) are disclosed in writing to the Board
in a notice that references this provision and the activities under clauses (i),
(ii) and (iii) do not interfere with Executive’s availability or ability to
perform Executive’s duties or responsibilities hereunder.
 
3.             Compensation: Salary; Bonuses; Stock Options and Other Benefits.
 
(a)           The Company shall pay Executive a base salary of $240,000 per year
(the “Base Salary”), payable in substantially equal installments in accordance
with the Company’s customary payroll practices.  The Base Salary shall be
subject to annual review by the Board.  The Board, in its sole discretion, may
increase Executive’s Base Salary; however, the Board may not decrease
Executive’s Base Salary from its then current level without the prior written
consent of Executive.
 
(b)           In addition to the Base Salary provided herein, the Executive
shall be entitled to participate in, and may receive performance bonus payments
under, an annual bonus plan or plans that the Compensation Committee of the
Board may establish from time to time for senior executive officers of the
Company, based on achieving Company and individual annual performance criteria
for each calendar year as specified by the Compensation Committee of the
Board. Executive’s potential performance bonus under any such annual performance
bonus plan for achieving 100% of the mutually agreed upon “KRAs” and/or other
targets for that year shall be no less than fifty (50) percent of Executive’s
annual Base Salary.  Determination of the percentage achievement of Executive’s
“KRAs” and/or other targets is at the sole discretion of the Compensation
Committee.  The performance bonus earned in any calendar year shall be paid
within (30) days after release of the Company’s audited financial statements for
such year.   Except as set forth below in Section 4(e), the payment of any
performance bonus shall be conditioned upon Executive remaining in the Company’s
employ through the date on which the performance bonus is paid.
 
(c)           In the event that during the Employment Period (defined below),
the Company grants Executive any options to purchase shares of the Company’s
common stock, any stock awards or any other equity like compensation (“Equity
Awards”) under any of the Company’s equity incentive plans, the Company shall
provide, to the extent permissible under applicable law and the applicable
equity incentive plan, that the Equity Award vesting shall fully accelerate on a
Change of Control (as defined below) and for a post termination exercise period
of twenty four (24) months (or, if shorter, the final expiration date for
exercise of the Equity Award), provided that termination is not due to death,
disability or cause, each as defined in the applicable Equity Award agreement.
 
(d)           Except as otherwise expressly provided herein, Executive shall be
eligible to participate in the Company’s employee benefits as they may exist
from time to time, including its health insurance, life insurance, 401k and
stock purchase plans (the “Employee Benefits”).   During the Employment Period,
Executive’s participation in the Company’s employee benefit plans shall be
subject to the terms, conditions and eligibility requirements of each plan,
provided that the Company may alter, modify, add to, replace or delete any or
all of its employee benefit plans at any time as the Company in its sole
discretion deems appropriate.
 
(e)            Executive shall be eligible to earn and use four (4) weeks of
paid vacation per calendar year, accruing at the rate of 1.67 days per month. 
The use, accrual and carry over of vacation time shall be governed by the
Company’s vacation policies in effect from time to time.
 
(f)           The Company shall reimburse Executive for all reasonable expenses
he incurs in the course of performing his duties under this Agreement, to the
extent consistent with the policies established by the Company from time to time
with respect to travel and other business expenses and subject to the Company’s
requirements with respect to reporting and documentation of such expenses.
 
4.             Term.
 
(a)           This Agreement shall be effective as of January 1, 2010 and shall
continue hereafter in full force and effect until December 31, 2011 (the
“Initial Employment Period”) until and unless terminated in accordance with
Section 4(b).  After the Initial Employment Period, this Agreement shall
continue in effect for successive one year periods (each an “Extension Period”),
until and unless terminated in accordance with Section 4(b) or amended by mutual
agreement of the parties.  The Initial Employment Period, together with any
Extension Period, is hereinafter referred to as the “Employment Period.
 
(b)           Executive’s employment hereunder shall terminate:
 
(i)           upon Executive’s death or upon the expiration of a continuous
period of ninety (90) days during which Executive is unable to perform his
assigned duties due to physical or mental incapacity (“Permanent Disability”;
 
(ii)           by Company for Cause (as defined in Section 4(g)), immediately
upon written notice to the Executive;
 
(iii)           by Company, without Cause, at any time during or at the end of
the Employment Period upon at least thirty (30) days prior written notice to
Executive; or
 
(iv)           by Executive (A) without Good Reason (as defined in Section 4(h)
at any time during or at the end of the Employment Period upon at least 30 days
prior written notice to Company; (B) with Good Reason in accordance with the
notice provisions set forth in Section 4(h), and (C) within thirty (30) days of
a Change of Control.
 
(c)           In the event the Employment Period is terminated either by
Executive for other than a Good Reason (as defined below) or a Change of Control
or by the Company for Cause (as defined below) or as a result of Executive’s
death or Permanent Disability, then the Company shall have no further obligation
to Executive hereunder other than as set forth in subsection (d) below.
 
(d)           In the event of a termination of the Employment Period for any
reason, and in addition to any other payments that may be required pursuant to
this Agreement, the Company will pay Executive or his designated beneficiary, or
if no beneficiary has been designated in writing, to his estate:  (i) any Base
Salary earned but not paid during the final payroll period of his employment
through the date of termination, (ii) pay for any vacation time accrued but not
used through the date of termination, (iii) reimbursement for any unreimbursed
expenses that have been properly incurred or that the Company has become
obligated to pay prior to termination and (iv) in the event of a termination due
to death,  two (2) months of Executive’s Base Salary (as of the effective date
of such termination due to death) payable in monthly installments.


(e)           If the Employment Period is terminated by the Company without
Cause, by Executive for Good Reason or upon a Change of Control or by the
Company for any reason within one year of a Change of Control (as defined
below), Executive shall be entitled to receive as severance:  (i) twelve (12)
months of his Base Salary (as of the effective date of any such termination)
payable in monthly installments, (ii) twelve (12) monthly payments of the amount
that the Company would have contributed in continuation of Executive’s medical
coverage if Executive had remained as an employee of the Company, and (iii) if
the termination is effective prior to the end of a calendar year, Executive
shall be entitled to a pro-rated portion of the bonus that would otherwise have
been paid to Executive under this Agreement if Executive had remained employed
until year-end; such pro-rated portion to be calculated by multiplying the
amount determined pursuant to Section 3(b) of this Agreement, as the case may
be, by the fraction obtained by dividing the day of the year upon which the
termination became effective by 365.  The payment of the foregoing severance
shall be contingent in all respects on Executive having theretofore executed
(and not thereafter revoked) the general release of claims in the form attached
hereto as Exhibit B.
 
(f)            Except as otherwise set forth above, all of Executive’s rights to
employee benefits or payments from or in respect of the Company after the
termination of the Employment Period shall cease upon such termination.
 
(g)           For purposes of this Agreement, “Cause” shall mean:  (i) the
willful failure or refusal by Executive to perform his duties hereunder (other
than any such failure resulting from Executive’s incapacity due to physical or
mental illness); (ii) Executive’s willful material breach of this Agreement or
any material policy of the Company or its subsidiaries applicable to him that
has been disclosed to him; (iii) Executive’s willful engaging in misconduct, or
conduct deemed by the Board to be grossly negligent, with respect to the
performance of his duties that is materially injurious to the Company, its
subsidiaries, employees or customers, monetarily or otherwise, or (iv) any
violation by Executive of Section 5 or 6 hereof; (v) Executive’s conviction of,
or plea of guilty or nolo contendere, with respect to any felony or any crime
involving theft, dishonesty or fraud, or commission of an act of moral turpitude
which results or is reasonably likely to result in material harm to the Company,
its business or reputation; or (vi) alcohol or substance abuse by Executive;
provided that, in the case of subsections (i), (ii) and (iii) any such failure,
breach or misconduct which, if capable of cure, has not been cured within thirty
(30) days after written notice of such breach is delivered to Executive by the
Board.
 
(h)           For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following events:  (i) any material breach of this
Agreement by the Company (or any successor or assignee of the Company), unless
such breach is cured within thirty (30) days after receiving written notice of
the breach from Executive; or (ii) relocate its executive offices more than 50
miles from its current location; provided however that (A) such Good Reason is
not remedied or cured by the Company within thirty (30) days after the Company
receives notice from the Executive of the occurrence of a Good Reason; (B) such
notice of the occurrence of a Good Reason is sent by the Executive no later than
thirty (30) days after the occurrence of such Good Reason; and (C) the Executive
terminates his employment with the Company within ninety (90) days of the
occurrence of such Good Reason.  The foregoing definitions of Good Reason shall
not be applicable, however, if the event constituting Good Reason occurs:  (i)
with Executive’s express prior written consent, or (ii) in connection with
termination of Executive’s employment for Cause or due to his death or Permanent
Disability.


(i)            For purposes of this Agreement, “Change in Control” of the
Company shall be deemed to have occurred if, during the Employment Period:  (i)
any person (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), other than a trustee or
other fiduciary holding securities of the Company under an employee benefit plan
of the Company, becomes the beneficial owner (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing more than fifty (50) percent of total voting power
represented by the Company’s then outstanding voting securities; provided
however, that with respect to Global Strategic Partners, LLC, a Delaware limited
liability company, and its Affiliates (as defined in the Exchange Act), such
number shall be sixty (60) percent on a fully diluted basis, as shall be
determined without regard to the provisions of paragraph (d) of Rule 13d-3
promulgated under the Exchange Act; (ii) the consummation of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (iii) the sale or
disposition by the Company of all or substantially all of the Company’s assets
or any transaction having a similar effect.
 
(j)            In the event of any dispute regarding the existence of
Executive’s Permanent Disability hereunder, the matter will be resolved by a
physician qualified to practice medicine in the Boston metropolitan area who is
on the staff of a university hospital and has no prior relationship with
Executive, which physician shall be jointly selected by each of Executive (or
his nominee) and the Board of Directors of the Company.  For this purpose,
Executive will submit to all appropriate medical examinations.
 
(k)           Notwithstanding anything to the contrary set forth in this Section
4, in the event that the Executive is determined to be a “key employee” as
defined by Section 416(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) (without regard to paragraph 5), to the extent necessary to comply with
Section 409A of the Code and the Treasury Regulations thereunder, any payments
or distributions due the Executive under this Agreement as a result of or
following any separation from service shall not be made before the date which is
6 months after the date of separation from service (or if earlier, the date of
death of the Executive).  All payments that would have been made to the
Executive during such six (6) month period shall be made in a lump sum on the
date six (6) months and two days after the Executive’s date of separation from
service and all remaining payments (if any) shall commence on the next regular
payroll date in the seventh (7th) month following the Executive’s date of
separation from Service.  Notwithstanding anything to the contrary contained in
this Agreement, Executive’s termination of employment shall occur only upon his
“separation from service” within the meaning of Treasury Regulations Section
1.409A-1(h).  For all purposes of Section 409A of the Code and the related
Treasury Regulations, the Executive’s entitlement to severance pay pursuant to
this Agreement shall be treated as an entitlement to a series of separate
payments.  All payments and benefits provided under this Agreement are intended
to either comply with or be exempt from Section 409A of the Code and the terms
hereof shall be administered and construed accordingly, provided that nothing in
this Agreement shall constitute an agreement not to withhold any sums required
under Section 409A or to assume any liability for withholdings necessary under
Section 409A.
 
5.             Confidential Information.  Executive acknowledges that the
information, observations and data obtained by him while employed by the Company
concerning the business or affairs of the Company (“Confidential Information”)
are the property of the Company.  Therefore, Executive agrees that he shall not
disclose to any unauthorized person or use for his own account any Confidential
Information without the prior written consent of a majority of the Board of the
Company, unless and to the extent required by law, rule or regulation or
pursuant to any administrative or court order.  The term “Confidential
Information” shall not include:  (i) information which is generally available to
the public or those in the Company’s industry as of the date of execution of
this Agreement or which later becomes generally available to the public or those
in the Company’s industry other than as a result of Executive’s prohibited
disclosure; (ii) information which comes to Executive from a bona fide third
party source so long as such source was not, to Executive’s knowledge,
prohibited from providing such information to Executive by any contractual,
legal, fiduciary or other obligation; and (iii) information which was known to
Executive before such information was obtained from the Company.  The foregoing
provision shall not be deemed to supersede or limit any other agreement between
Executive and the Company relating to confidential information of the Company,
but shall be deemed to be in addition to the provisions thereof.  To the extent
there arises any irreconcilable conflict between this Agreement and any such
other agreement, the provisions of the other agreement shall control.
  
6.             Non-Compete; Non-Solicitation.
 
(a)           Executive acknowledges that in the course of his employment with
the Company he will become familiar with the Company’s trade secrets and with
other Confidential Information concerning the Company and that his services will
be of special, unique and extraordinary value to the Company.  Therefore,
Executive agrees that:  (i) during the Employment Period and for a period of
twelve (12) months thereafter (the “Noncompete Period”), he shall not, directly
or indirectly:  (i) engage in any Competitive Business (as defined below); (ii)
render any services to any Competitive Business; or (iii) acquire a financial
interest in any Competitive Business.  For purposes of this Agreement, the
phrase “engage in” shall include any direct or indirect ownership or profit
participation interest in such enterprise, whether as an owner, stockholder,
member, partner, joint venturer of or otherwise, and shall include any direct or
indirect participation in such enterprise as an employee, consultant, director,
officer, licensor of technology or otherwise.  “Competitive Business” means a
business that is engaged, itself or through an affiliate, in the production,
sale, provision or distribution of products or services, or research or
development intended to create products or services, competitive with the
Company’s:
 
(i)            high-shear processing equipment used to: (A) produce sub-micron
and nanoscale liquid and solid particles in emulsions and dispersions for the
biotech, pharmaceutical, chemical/coatings, personal care/cosmetics and food
industries, and (B) perform cell disruption (lysis), or (C) create liposomal
encapsulation of a variety of products;
 
(ii)           chemical reactor equipment for: (A) the continuous production of
nanoscale products through chemical reaction, or (B) crystallization processes
to produce drug and other nanosuspensions for the pharmaceutical and
biotechnology industries; or
 
(iii)          future products, equipment or services developed;
 
as such products, equipment or services exist or are contemplated during
Executive’s employment hereunder.
 
Without limiting the generality of the foregoing, and solely for purposes of
providing examples, certain of the companies that the parties agree would
constitute Competitive Businesses are listed in Exhibit C attached hereto. 
Nothing herein shall prohibit Executive from being a passive owner of not more
than three percent (3%) of the outstanding stock of any class of an entity which
is publicly traded, so long as Executive has no active participation in any
aspect of the business of such entity.
 
(b)           During the Noncompete Period, Executive shall not directly or
indirectly through another entity:  (i) induce or attempt to induce any employee
of the Company to leave the employ of the Company, or in any way interfere with
the relationship between the Company, on the one hand, and any employee thereof,
on the other hand; (ii) hire any person who is or at any time was an employee of
the Company earlier than six (6) months after such individual’s employment
relationship with the Company has ended; or (iii) induce or attempt to induce
any customer, supplier, licensee or other business relation of the Company to
cease doing business with the Company, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation,
on the one hand, and the Company, on the other hand.  Clauses (i) and (iii) of
the preceding sentence shall not apply to any general advertising or
solicitation.


(c)           If, at the time of enforcement of this Section a court shall hold
that the duration, scope or area restrictions stated herein are unreasonable
under circumstances then existing, the parties agree that the maximum duration,
scope or area reasonable under such circumstances shall be substituted for the
stated duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law.
 
(d)           In the event of the breach or a threatened breach by Executive of
any of the provisions of this Section, the Company, in addition and
supplementary to other rights and remedies existing in its favor, may apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions thereof (without posting a bond or other security).
 
7.             Executive and Company Representations.  Executive hereby
represents and warrants to the Company that:  (i) the execution, delivery and
performance of this Agreement by Executive does not and will not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Executive is a party or by which he is bound,
and (ii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms.  The Company hereby represents and warrants to
Executive that:  (i) the execution, delivery and performance of this Agreement
by the Company does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which the Company is a party or by which it is bound and (ii) upon the execution
and delivery of this Agreement by Executive, this Agreement shall be the valid
and binding obligation of the Company, enforceable in accordance with its terms.
 
8.             Ownership of Intellectual Property.  Executive hereby assigns,
and agrees to take any further actions both during and after the Employment
Period as the Company may deem necessary or appropriate to cause all right,
title and interest in, any and all intellectual property developed by (or with
the assistance of) Executive during the Employment Period.  Without limiting the
generality of the foregoing, it is specifically agreed that:
 
(a)           if Executive contributes to any patentable invention arising out
of or in the course of Executive’s employment hereunder, any such patentable
invention shall be the exclusive property of the Company, which shall have the
exclusive right to file patent applications for the benefit of the Company. 
Executive hereby agrees to irrevocably assign to the Company any rights
Executive may have as an inventor in respect of such invention and to co-operate
with the Company and provide all necessary assistance in the filing and
prosecution of such patent applications;
 
(b)           all copyrights and similar rights in all works created by
Executive in the course of his employment hereunder shall be the exclusive
property of the Company from the inception of the creation thereof; and
 
(c)           Executive has previously executed the Company’s Invention
Assignment and Proprietary Information Agreement in the form of Exhibit D to
this Agreement.  To the extent there arises any irreconcilable conflict between
this Agreement and any such other agreement, the provisions of this Agreement
shall control.
 
Executive hereby waives all moral rights, rights of paternity, or any other
rights implicit to the creation of any and all such intellectual property.
 
9.             Survival.  Sections 4, 5, 6 and 8 through 17 shall survive and
continue in full force in accordance with their terms notwithstanding any
termination of the Employment Period.
 
10.          Notices.  All notices, requests, demands and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to be delivered and receive five business days after having been
deposited in the United States mail and enclosed in a registered or certified
post-paid envelope; one business day after having been sent by reputable
overnight courier; when personally delivered or sent by facsimile communications
equipment of the sending party on a business day, or if not on a business day on
the next succeeding business day thereafter; and in each case addressed to the
respective party at the address set forth below or to such other changed
addresses as the party may have fixed by notice as provided herein:
 
Notices to Executive:
 
Michael C. Ferrara
2 Clarendon Street, #410
Boston, MA  02116
 
Notices to the Company:
 
Microfluidics International Corporation
30 Ossipee Road
Newton, MA 02464
Attention:  Chairman of the Board of Directors
 
With a copy to:


Posternak Blankstein & Lund LLP
The Prudential Tower, 33rd Floor
800 Boylston Street
Boston, MA 02199
Attention:  Donald H. Siegel, P.C.
 
11.          Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


12.          Complete Agreement.   Effective as of January 1, 2010, this
Agreement amends and restates in its entirety the Prior Employment
Agreement. This Agreement, those documents expressly referred to herein and
other documents of even date herewith embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
 
13.          Counterparts.  This Agreement may be executed in separate
counterparts, including via facsimile, each of which is deemed to be an original
and all of which taken together constitute one and the same agreement.
 
14.          Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns, except that Executive may not assign
his rights or delegate his obligations hereunder without the prior written
consent of the Company.   The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) of all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.
 
15.          Dispute Resolution; Attorneys’ Fees and Costs.  The Company and
Executive agree that, except for those disputes for which equitable remedies are
appropriate, all disputes arising in connection with the subject matter of this
Agreement shall be submitted solely and exclusively to final and binding
arbitration pursuant to the prevailing National Rules for the Resolution of
Commercial Disputes of the American Arbitration Association (“AAA”), to be
decided by a single, neutral arbitrator appointed in accordance with the AAA’s
rules.  Such arbitration shall proceed in Boston, Massachusetts, and the Demand
for Arbitration shall only be filed with the AAA after the initiating party
provides the other party(s) with at least thirty (30) days’ advance notice of
the contemplated demand.  Judgment upon the award rendered by the arbitrator may
be entered in any court of competent jurisdiction.  The initiating party shall
advance the arbitration filing fee, and all other AAA administrative fees shall
be shared equally by the parties to such a dispute, subject to apportionment by
the arbitrator in the award.  Each party shall be solely responsible for its own
costs and attorneys’ fees, subject to apportionment by the arbitrator in the
award.  If any action seeking equitable remedies is instituted by either party,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs and
disbursements in addition to any other relief to which that party may be
entitled.
  
16.          Choice of Law.  This Agreement will be governed by the internal
law, and not the laws of conflicts that would give effect to the laws of another
jurisdiction, of the Commonwealth of Massachusetts.
 
17.          Amendment and Waiver.   The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
Microfluidics International Corporation
             
By:
/s/ George Uveges
   
Director
             
Michael C. Ferrara
             
/s/ Michael C. Ferrara



 

 
 
 

--------------------------------------------------------------------------------

 

 
 

 
Exhibit A
 
 
LIST OF COMPANIES FOR WHICH EXECUTIVE CURRENTLY SERVES
 
ON THE GOVERNING BODY
 
 
 
 
Board of Advisors, Villanova School of Engineering


 

 
 
 

--------------------------------------------------------------------------------

 

 
 

 
Exhibit B

 
 
FORM OF RELEASE AGREEMENT
 
                1.             Release.  Michael C. Ferrara (“Executive”), on
his own behalf, on behalf of any entities he controls and on behalf of his
descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, hereby acknowledges full and complete satisfaction
of and releases and discharges and covenants not to sue Microfluidics
International Corporation (the “Company”), its divisions, subsidiaries, parents,
majority unit holders or affiliated companies, past and present, and each of
them, as well as its and their assignees and successors (individually and
collectively, “Company Releasees”), from and with respect to any and all claims,
agreements, obligations, demands and causes of action, known or unknown,
suspected or unsuspected, arising out of or in any way connected with
Executive’s employment, the termination thereof, or any other relationship with
or interest in the Company, including without limiting the generality of the
foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, pension, retirement, life insurance, health or medical insurance or any
other fringe benefit, or disability, or any other claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected, resulting from or arising out of any act or omission by or on the
part of Company Releasees committed or omitted prior to the date of this
Agreement, including, without limiting the generality of the foregoing, any
claim under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act, The Massachusetts Fair
Employment Practices Act, M.G.L 151B or any other federal, state or local law,
regulation or ordinance; provided, however, that the foregoing release does not
apply to Executive’s right to enforce any obligation of the Company to Executive
pursuant to Section 4 of the Amended and Restated Employment Agreement dated as
of December    , 2009 by and between the Company and Executive (the “Employment
Agreement”) or any outstanding Equity Award (as defined in the Employment
Agreement) that remains exercisable in accordance with its terms or to file a
charge of discrimination with the U.S. Equal Opportunity Commission (“EEOC”) or
with any state or local anti-discrimination agency or to participate in an
investigation conducted by the EEOC or any such agency.  Executive has agreed to
waive his right to any damages or other recovery resulting from any
administrative, arbitration, or court proceeding, including any action brought
by the EEOC or any other state or local agency on his behalf or on behalf of a
class of which he may be considered a member, with respect to Executive’s
employment with and/or termination of employment from the Company and if
Executive is awarded any money damages, Executive hereby assigns to the Company
Executive’s right and interest to such money damages.  Notwithstanding the
foregoing, this paragraph does not limit Executive’s right to challenge the
validity of the Release Agreement in a legal proceeding under the Older Workers’
Benefit Protection Act, 29 U.S.C. § 626(f) with respect to claims under the Age
Discrimination in Employment Act.  This paragraph also is not intended to and
shall not limit the right of a court to determine, in its discretion, that the
Company is entitled to restitution, recoupment, or setoff of any payments made
to Executive and/or Executive’s counsel by the Company should the Release
Agreement be found to be invalid as to the release of claims under the Age
Discrimination in Employment Act.
 
2.           [Deemed included if California law ever becomes applicable] Waiver
of Civil Code Section 1542.  This Agreement is intended to be effective as a
general release of and bar to each and every claim, agreement, obligation,
demand and cause of action hereinabove specified (collectively, the “Claims”). 
Accordingly, Executive hereby expressly waives any rights and benefits conferred
by Section 1542 of the California Civil Code as to the Claims.  Section 1542 of
the California Civil Code provides:
 
“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”
 
Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms.  Nevertheless, Executive hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.
 
3.           Additional Release by Executive.  In addition to the release set
forth in Section 1 above and subject to the actions excluded from that Section
1, Executive, on his own behalf and behalf of his descendants, dependents,
heirs, executors, administrators, assigns and successors, and each of them,
hereby acknowledges full and complete satisfaction of and releases and
discharges and covenants not to sue any director, officer, shareholder, partner,
representative, attorney, agent or employee, past or present, of any Company
Releasee (individually and collectively, “Individual Releasees”), from and with
respect to any and all claims, agreements, obligations, demands and causes of
action (collectively, “Known Claims”), arising out of or in any way connected
with Executive’s employment or any other relationship with or interest in the
Company.  Executive represents and agrees that he has no knowledge of any facts
or circumstances that may reasonably constitute or lead to any such Known Claim.
 
4.           ADEA Waiver.  Executive expressly acknowledges and agrees that by
entering into this Agreement, he is waiving any and all rights or claims that he
may have arising under the Age Discrimination in Employment Act of 1967, as
amended, which have arisen on or before the date of execution of this
Agreement.  Executive further expressly acknowledges and agrees that:
 
a.  
In return for this Agreement, he will receive consideration beyond that which he
was already entitled to receive before entering into this Agreement;

b.  
He is hereby advised in writing by this Agreement to consult with an attorney
before signing this Agreement;

c.  
He was given a copy of this Agreement on [                  , 20     ] and
informed that he had twenty-one (21) days within which to consider the
Agreement; and

d.  
He was informed that he has seven (7) days following the date of execution of
the Agreement in which to revoke the Agreement.




--------------------------------------------------------------------------------


5. No Transferred Claims.  Each party hereto represents and warrants to the
other that he or it, as applicable, has not heretofore assigned or transferred
to any person not a party to this Agreement any released matter or any part or
portion thereof.
 
The undersigned has read and understand the consequences of this Agreement and
voluntarily signs it.  The undersigned declares under penalty of perjury under
the laws of the Commonwealth of Massachusetts that the foregoing is true and
correct.
 
EXECUTED this                         day of                              
20    .
 
 

 
“Executive”
         
Michael C. Ferrara




 
 
 

--------------------------------------------------------------------------------

 



 
Exhibit C

 
 
EXAMPLES OF COMPANIES THAT ARE CURRENTLY CONSIDERED “COMPETITIVE BUSINESSES”
 
COMPANY
 
TRADE NAME(S)
 
TYPE / EQUIPMENT
 
ADDRESS
             
INVENSYS plc (formerly APV Group plc acquired 1997)
 
500 Research Dr., Wilmington, MA 01887
APV Gaulin
 
Manton Gaulin
 
homogenizer
   
APV Crepaco
           
APV Rannie
     
homogenizer
   
APV Union Homogenizer
     
homogenizer
   
APV Chemical Machinery, Inc.
 (formerly Baker Perkins)
           
Applied Science Karasawa Lab & Co
 
Ultimaizer —See Ultimaizer below
 
high pressure fluid jet shear/cavitation
 
3-27, Minami-Nakano,Ohmiyashi, Saitama 33O JAPAN
Avestin, Inc.
 
EmulsiFlex C5,
C50, C55, C160,
EmulsiFlex-C1000 production, LiposoFast
 
cell disruptors, homogenizers/emulsifiers
 
76 Frank St, Ottawa, Ontario, K2P OX2 CANADA
Bayer AG
 
High Pressure Homogenizer
 
Liposomal encapsulator for pharmaceuticals
 
Germany
BEEI (Best Emulsifying Equipment International)
 
Nano DeBEE,
Micro DeBEE,
Mini DeBEE,
DeBEE 2000 Pilot, DeBEE 2000P
Production Homogenizers
 
high pressure fluid jet shear/cavitation
 
Ramat Gavriel, Migdal Haemek, 10550 ISRAEL
Branson Ultrasonics
     
homogenizers/emulsifiers, cell disruptors
 
Eagle Road, Danbury, CT 06813
Bran & Luebbe GmbH (SPX)
 
Meganizer, Pentax
 
high-pressure homogenizer, Multi-Frequency Fluid Mixers
 
Werkstrasse 4 D22844
Norderstedt, Germany
Braun Instrument
 
Braunsonic
 
ultrasonic homogenizer/cell disruptor
 
875 Stanton Road, Burlingame CA 94010
Brinkman Instruments
 
Kinematica Polytron
 
homogenizer emulsifier, disperser and mixer
 
One Cantiague Rd, Westbury, NY 11590
Chemineer, Inc.
 
Greerco
 
portable impeller mixers, homogenizers,colloid mills
 
P.O. BOX 1123, Dayton, OH 45401
Constant Systems Ltd.
 
Cell Disruptor
 
high pressure jet impingement
 
Unit 11, Low March,Daventry Northamptonshire
NN11 4SD, U.K. - Tel: 44 1327 314146
EKATO SYSTEMS GmbH
 
NANOmix
 
high pressure pump homogenizer
 
Käppelemattweg 2, 79650 Schopfheim, Germany

 

 
 
 

--------------------------------------------------------------------------------

 

 
FES International, Inc.
 
HP-50, HP-300, HP-700, HP-1400
 
high pressure pump homogenizer
 
2120 Auto Centre Drive, Glendora, CA 91740
Fisher
 
Touch Mixer
       
Five Star Technologies
 
Caviflo, Cavimax & Cavipro
 
mid-to-ultra high shear mixers/homogenizers
 
21200 Aerospace Pkwy, Cleveland, OH 44142
Glen Creston
 
Dyno Mill, Ecm, Emulsiflex
 
jet bead mill (fluidized), high pressure homogenizer
 
16 Dalston Gardens; Stanmore, Middlesex, HA7 1BU, UK
Glen Mills, Inc.
 
Dyno-Mill, Polytron, Megatron, Sonicator French Press, Micromincer,Tissue Tearor
 
bead & hammer mills, rotor stator homogenizers, ultrasonic
dispersing/homogenizing
 
395 Allwood Road, Clifton, NJ 07012
Ilshin Autoclave ISA
 
NanoDisperser
 
High pressure disperser, emulsifier, liposomal encapsulator & cell disruptor
 
1688-15 Shinii-Dong, Daeduck-Gu, Taejon, Korea 306-230
Kinematica AG
 
Polytron & Megatron
     
Lucerne, Switzerland
Koruma (ROMACO)
 
Disho Inline
 
homogenizer, rotor stator mixer
 
Germany
Krupp AG
 
Krupp Industrie Technik
 
colloid mill
 
Germany
Misonix, Inc.
 
MICROSON
 
ultrasonic cell disruptor
 
1938 New Highway, Farmingdale, NY 11735
Nanomizaa, KK
 
NANOMIZER
 
Hi-pressure, homogenizer, emulsifier, disperser
 
(Sayama Trading Co.) JAPAN
Niro-Soavi S.P.A. (owner GEA Group
Group Aktiengesellschaft) www.geagroup.com/en/
 
Panda, Pony, Panther, Soavi High Pressure Homogenizer
 
Low and high pressure homogenizers
 
1600 County Rd. Ft., Hudson, WI 54106
GEA - Bochum, Germany
NanoJet - Haskel International
 
LAB 8H & LAB 30P, LAB 15H & LAB 30H
 
homogenizer (M* knockoff)
 
Dortmund, Germany
Omni International
     
homogenizers & emulsifiers
 
6530 Commerce Ct, Warrenton, VA 20187
Parr Instruments Co.
     
decompression bomb-cell disruptor
 
211 53rd Street, Moline, IL 61265-9984
SLM/Aminco
     
french press / cell disruptor
   
Sonic Corp.
 
SONOLATOR
 
ultrasonic cell disruptor
 
One Research Dr., Stratford, CT 06497
Sonics & Materials Inc.
 
VIBRA CELL
 
ultrasonic cell disruptor
 
Kenosha Ave, Danbury, CT
Stansted Fluid Power Ltd.
 
nm-GEN, AO, TC,
     
70 Bentfield Rd., Stansted, Essex, U.K.
Ultimaizer — Sugino Machine Ltd (Itochu Sanki Corporation) (formerly Karasawa
Labs)
 
ULTIMAIZER
 
hi-pressure, homogenizer, emulsifier, disperser
 
JAPAN & 1380 Hamilton Pkwy Itasca,IL 60143 U.S.A




 
 
 

--------------------------------------------------------------------------------

 

 
 
Exhibit D

 
 
FORM OF INVENTION ASSIGNMENT AND PROPRIETARY
 
INFORMATION AGREEMENT
 
 
 
[ See Attached ]
 

 
 
 

--------------------------------------------------------------------------------

 

 
INVENTION ASSIGNMENT AND PROPRIETARY
INFORMATION AGREEMENT
 
In consideration of employment by Microfluidics International Corporation and/or
its subsidiary, Microfluidics Corporation (collectively the “Company”), and the
compensation received therefore, I agree that:
 
1.             I hereby assign to the Company my rights and all interests in
inventions, improvements and discoveries, original works of authorship,
formulas, processes, computer programs, and trade secrets (the “Inventions”)
made, conceived or first reduced to practice or created by me, either alone or
jointly with others, during my period of employment by the Company, whether or
not in the ordinary course of my employment. This applies to inventions and
discoveries which relate to the current business of the Company, or business
which the Company may reasonably be expected to enter.
 
2.             I will promptly disclose in confidence the Inventions to the
appropriate Company designee and will assist the Company in any reasonable
manner to protect and implement these for its benefit.  On request, I will
participate in the patent process or other activities to carry out the purpose
of this Agreement, without further consideration, but at the expense of the
Company. If such actions are required after termination of my employment I will
be entitled to a fair and reasonable per diem fee plus expense reimbursement, if
incurred at the request of the Company.
 
3.             I agree that all Inventions that: (a) are developed using
equipment, supplies, facilities or trade secrets of the Company, or (b) result
from work performed for the Company, or (c) related to the Company’s business or
anticipated research and development, will be the sole and exclusive property of
and are hereby assigned to the Company.
 
4.             Without prior written consent of the Company, I will not, during
my employment by the Company, engage in any employment or activity for others,
in any business in which the Company is or may reasonably be expected to be
active.
 
5.             During my employment by the Company, or thereafter at any time, I
will not disclose to others or use for my benefit trade secrets or confidential
information of the Company (as defined below) and that of its clients or other
business relationships, except as necessary in the ordinary course of performing
my duties with co-workers or as otherwise permitted by the Company’s Board of
Directors in writing.  For the purposes of this Agreement the Company’s
confidential information shall be deemed to include but not be limited to:  (i)
trade secrets, know-how, designs, technical information, techniques, processes,
functioning, diagrams, schematics, timing, measurements, tolerances,
quantification of physical forces exerted, materials and methods of construction
relating to or embodied within the Microfluidizer device and, in particular,
within its interaction chambers and auxiliary processing modules, (ii) the
identity of the Company’s customers, suppliers and vendors, non-public financial
information including  price lists, budgets, financial plans and projections
(the “Confidential Information”).
 
6.             I will not use or disclose in the course of my employment for the
Company any trade secrets or Confidential Information belonging to others.
 
7.             Upon termination or resignation, I shall turn over to the Company
all written and visual materials, and computer data storage diskettes and/or
other storage media pertaining to my work and other pertinent Confidential
Information or other equipment, parts, or information of the Company.
 
8.             I agree that in the event of my breach of this Agreement the
Company’s available damages and remedies at law would be inadequate and,
accordingly, the Company shall have the right to obtain temporary and/or
permanent injunctive relief or its equivalent under domestic or foreign law
against me to prevent the unauthorized use or disclosure of any Confidential
Information as well as all other remedies that may be available to the Company. 
I further agree that all legal and equitable rights, remedies and damages
available to the Company shall be considered cumulative and the use or choice of
a particular remedy, damage or relief shall not preclude the Company’s further
exercise of other rights, remedies and damages.
 
9.             This Agreement shall be governed by and construed under the laws
of the Commonwealth of Massachusetts without regard to its internal conflicts of
laws provisions.  I hereby consent to the jurisdiction of the courts of the
Commonwealth of Massachusetts or such other jurisdiction as the Company may find
more convenient or effective for the prosecution of any action hereunder.
 
10.           This Agreement represents the entire agreement between the parties
relating to the subject matter hereof and supersedes any previous understanding
or agreement.
 
11.           I agree that the provisions of this Agreement are severable.  If
any provision hereof shall be declared to be invalid or unenforceable for any
reason, such unenforceability shall not affect the enforceability of the
remaining provisions of the Agreement, and such provision shall be reformed and
construed to the extent permitted by law so that the remainder is valid and
enforceable.
 
                Signed as a sealed instrument this            day of
                      , 200   .
 
EMPLOYEE
 
____________________________________________
 
 
____________________________________________
Printed Name
 
____________________________________________
Witness
 
 
 
 

--------------------------------------------------------------------------------

 
